United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Gulfport, MS, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-1346
Issued: February 16, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 18, 2006 appellant filed a timely appeal of the Office of Workers’ Compensation
Programs’ merit decisions dated September 30, 2005 and May 3, 2006. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office utilized the correct pay rate in issuing appellant’s
schedule award payment.
FACTUAL HISTORY
On January 4, 1996 appellant, then a 33-year-old clerk, filed an occupational disease
claim alleging that he had developed pain in his upper back and neck due to keying in the
performance of duty. He first became aware of his condition on December 15, 1995 and
attributed the condition to his employment on this date. The Office accepted his claim for
subluxation of C6, C7, T3 and T4 vertebrae on April 11, 1996.

Appellant filed a recurrence of disability claim on July 19, 1996 alleging that he stopped
work on July 9, 1996 due to a recurrence of total disability causally related to his accepted
employment injury. The Office instructed appellant to file a second claim for occupational
disease and he did so on May 12, 1997 alleging that he experienced upper back, shoulder and
lower neck pain due to his employment duties. Appellant accepted a rehabilitation position as a
modified mark-up clerk on November 14, 1997 earning $36,161.00 per year. On October 20,
1997 the Office accepted that he developed a cervical strain as a result of his federal employment
and that the strain resolved by May 16, 1997.
Appellant filed an occupational disease claim on November 20, 1997 alleging that he had
developed bilateral carpal tunnel syndrome due to his employment duties. He first became
aware of his condition on November 19, 1997 and first attributed this condition to his
employment on that date. On the reverse of the form, appellant’s supervisor indicated that
appellant did not stop work, but instead performed light duties. The Office accepted appellant’s
claim for bilateral carpal tunnel syndrome on February 3, 1998.
Appellant filed an additional occupational disease claim on December 12, 1997 alleging
that he developed bursitis due to his keying duties. He was aware of his condition on
November 9, 1997 and stated that he first attributed his condition to his employment on
December 19, 1995. Appellant attributed his current condition to his December 15, 1995
employment injury and did not stop work. The Office accepted this claim for herniated cervical
discs at C5-6 and C6-7 on January 25, 2000.
Appellant filed a recurrence of disability claim on May 2, 2001 and alleged a recurrence
of disability on April 20, 2001 causally related to his November 19, 1997 employment injury of
bilateral carpal tunnel syndrome. The employing establishment noted that appellant voluntarily
resigned from his limited-duty job on May 2, 2001. The Office accepted the claim for a
recurrence of total disability on April 20, 2001 by decision dated October 10, 2002. The Office
entered appellant on the periodic rolls on March 27, 2003. The Office calculated appellant’s
weekly rate of pay as $769.87.
Dr. Joe A. Jackson, appellant’s attending physician, completed a report on April 13, 2000
and rated appellant’s permanent impairments based on the fourth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment.1 He found that
appellant had 12 percent impairment of the median nerve bilaterally. Dr. Jackson also opined
that appellant had six percent impairment of the whole person due to cervical radiculopathy.2

1

Although Dr. Jackson diagnosed right cubital tunnel syndrome and entrapment of the ulnar nerve since 1997.
He opined that these conditions are causally related to appellant’s accepted employment duties, but did not offer any
medical reasoning in support of his opinions. The Office has not accepted this aspect of appellant’s claim.
2

Because neither the Federal Employees’ Compensation Act nor the regulations provide for the payment of a
schedule award for the permanent loss of use of the back or cervical spine, no claimant is entitled to such an award.
Tomas Martinez, 54 ECAB 623, 625-26 (2003).

2

The Office medical adviser reviewed the record on September 25, 2001 and determined
that appellant had five percent impairment of each upper extremity due to carpal tunnel
syndrome under the fifth edition of the A.M.A., Guides.
The Office referred appellant for a second opinion evaluation on May 24, 2004 with
Dr. Timothy Jackson, a Board-certified orthopedic surgeon. Dr. Jackson completed his report on
June 11, 2004. He reviewed appellant’s history of injury and medical history and diagnosed
cervical degenerative disc disease at C5-6 and C6-7 as well as carpal tunnel syndrome as
employment related. Dr. Jackson also found that appellant had nonemployment-related mild
right cubital tunnel syndrome which was asymptomatic. On physical examination he reported
positive Tinel’s test bilaterally over the carpal canal with reproduction of the wrist, hand and
forearm pains mostly and some light paresthesias into the central digits and possible the small
finger more than the thumb and index finger. He recommended surgical treatment of both of
appellant’s diagnosed conditions.
In a letter dated March 15, 2005, the Office informed appellant that the limited-duty
position of mark-up clerk offered by the employing establishment was suitable work. The Office
allowed appellant 30 days to accept the position or to offer his reasons for refusal. Appellant
returned to work on June 11, 2005. He received compensation benefits up to June 10, 2005.
Dr. Joe Jackson completed a report on May 2, 2005 providing appellant’s impairment
rating for schedule award purposes. He found abnormal two-point discrimination on the right,
weakness of abductor pollicus brevis on the right, questionable on the left and weakness of
intrinsic muscles of both hands more on the right. Dr. Jackson reported mild weakness of the
biceps and pronator tese consistent with appellant’s C5-6 radiculopathy. He applied the fifth
edition of the A.M.A., Guides and found that on the left appellant had a 25 percent sensory
impairment of the median nerve on the left and 50 percent sensory impairment of the median
nerve on the right.3 Dr. Jackson concluded that appellant had 50 percent impairment of median
nerve which has a maximum upper extremity impairment of 39 percent4 or 19.5 percent
impairment of the right upper extremity due to sensory deficit of the median nerve. He found
that appellant had 10 percent sensory impairment of the left median nerve. In regard to motor
impairment, Dr. Jackson found that appellant had 25 percent impairment of his median nerve5 on
the right, three percent impairment of the upper extremity and on the left 20 percent impairment
of the median nerve, two percent impairment of the upper extremity.
Dr. Jackson also found appellant had 4 percent impairment due to sensory loss of the
ulnar nerve in the right upper extremity and 12 percent impairment due to motor strength loss of
the ulnar nerve on the right. He concluded that appellant had two percent impairment due to
sensory loss of the ulnar nerve in the left upper extremity and nine percent impairment of the left
upper extremity due to motor deficits of the ulnar nerve.

3

A.M.A., Guides, 482, Table 16-10.

4

Id. at 492, Table 16-15.

5

Id. at 484, Table 16-11.

3

Dr. Jackson also provided appellant’s whole person impairment rating due to his cervical
spine impairments. He concluded that appellant had a total whole person impairment rating of
42 percent.
The Office medical adviser reviewed Dr. Jackson’s report on June 16, 2005. He found
that appellant’s accepted conditions impacted the median nerve only. He stated that the ulnar
nerve above the elbow and the C5-6 nerve root were not part of appellant’s accepted
employment injuries. Based only on the bilateral median nerve impairments, the Office medical
adviser concluded that appellant had 22 percent impairment of the right upper extremity and 12
percent impairment of the left upper extremity. Dr. Jackson concluded that appellant reached
maximum medical improvement on June 7, 2005.
By decision dated July 28, 2005, the Office reduced appellant’s compensation benefits to
zero based on his actual earnings as a modified mark-up clerk. The Office noted that appellant
was earning $871.00 per week effective May 23, 2005. The Office stated that, as appellant had
demonstrated the ability to perform the duties of this job for more than two months, the position
fairly and reasonably represented his wage-earning capacity.
In a letter dated August 4, 2005, appellant stated that he was willing to accept the Office
medical adviser’s impairment rating regarding his bilateral carpal tunnel syndrome. He asked if
he was entitled to a schedule award for cervical radiculopathy. Appellant also stated that he
agreed with the decision of the Office that his current position fairly and reasonably represented
his wage-earning capacity noting that his reemployment date was June 11, 2005 rather than
May 23, 2005.
Appellant requested a lump-sum payment of his schedule award on August 13, 2005.6
By decision dated September 30, 2005, the Office granted appellant schedule awards for 22
percent impairment of his right arm and 12 percent impairment of his left arm totaling
$63,226.30 in a lump-sum settlement. The Office based this payment on appellant’s weekly pay
rate of $769.87.
By letter dated October 10, 2005, appellant noted that his weekly pay rate for schedule
award purposes was calculated to be $769.87. He noted that his weekly pay rate at maximum
medical improvement was $871.00 per week and that his current weekly pay rate was $884.56.
Appellant requested an oral hearing on the issue of the correct rate of pay for schedule award
purposes.
In a memorandum dated February 22, 2005, the Office noted that appellant’s lump-sum
schedule award covered the period June 11, 2005 through February 23, 2007 and that he was not
entitled to any additional compensation payments during this time.
Appellant testified in a telephonic oral hearing on May 15, 2006 and opined that he was
entitled to have his schedule award based on his pay rate at the time of maximum medical
improvement. By decision dated May 3, 2006, the hearing representative affirmed the Office’s
September 30, 2005 decision regarding appellant’s pay rate.
6

The Office noted that appellant resided in the area severely affected by Hurricane Katrina.

4

LEGAL PRECEDENT
Section 8107 of the Act7 provides that compensation for a schedule award shall be based
on the employee’s monthly pay.8 Section 8105(a) of the Act provides: “If the disability is total,
the United States shall pay the employee during the disability monthly monetary compensation
equal to 66 2/3 percent of his monthly pay, which is known as his basic compensation for total
disability.”9
Section 8101(4) of the Act defines monthly pay for purposes of computing compensation
benefits as follows: “The monthly pay at the time of injury or the monthly pay at the time
disability begins or the monthly pay at the time compensable disability recurs, if the recurrence
begins more than six months after the injured employee resumes regular full-time employment
with the United States, whichever is greater.10 Office regulations provide that a recurrence of
disability means an inability to work after an employee has returned to work, caused by a
spontaneous change in a medical condition resulting from a previous injury or illness without a
new or intervening injury.11
In applying section 8101(4), the statute requires the Office to determine monthly pay by
determining the date of the greater pay rate, based on the date of injury, date of disability or the
date of recurrent disability. The Board has held that rate of pay for schedule award purposes is
the highest rate which satisfies the terms of section 8101(4).12
The Board has held that where an injury is sustained over a period of time, the date of
injury is the date of last exposure to those work factors causing injury.13 In schedule award
claim, at issue is the permanent impairment sustained resulting from such injury. Under the Act,
the possibility of a future injury does not constitute an “injury.”14 In schedule award claims
where the injury is sustained over a period of time, the Board has recognized that the claim
covers all exposures which occurred up to the filing of the claim. The Board has also
recognized, however, that in schedule award claims, relevant medical evidence which determines

7

5 U.S.C. §§ 8101-8193.

8

5 U.S.C. § 8107.

9

5 U.S.C. § 8105(a). Section 8110(b) of the Act provides that total disability compensation will equal three
fourths of an employee’s monthly pay when the employee has one or more dependents. 5 U.S.C. § 8110(b).
10

5 U.S.C. § 8101(4). In an occupational disease claim, the date of injury is the date of last exposure to the
employment factors which caused or aggravated the claimed condition. Patricia K. Cummings, 53 ECAB 623, 626
(2002).
11

20 C.F.R. § 10.5(x).

12

Robert A. Flint, 57 ECAB ___ (Docket No. 05-1106, issued February 7, 2006).

13

Patricia K. Cummings, 53 ECAB 623, 626 (2002).

14

Id.

5

permanent impairment, including referral and second opinion evaluations, are usually obtained
only after the claim is filed. Therefore, the Board has held that in cases of continuing exposure
to employment factors that the date of the medical report upon which the Office relies in
determining the degree of permanent impairment may constitute the date that an “injury”
occurred. This holding is consistent with a long-established precedent that the degree of
functional impairment or injury, is essentially a medical question which can only be established
by medical evidence. Thus in schedule award claims wherein injury is sustained over a period of
time, to determine the “date of injury” the Office must ascertain the date of last exposure to
employment factors as well as the date of the medical evaluation which substantiates the degree
of permanent impairment.15
The Board has held that the date of injury is the date of last exposure to the work factors
causing injury. This necessarily occurs prior to the medical examination relied upon for
determining the extent of permanent impairment. The Board has found that the date of injury is
the date of the last exposure which adversely affects the impairment because every exposure
which has an adverse effect (an aggravation) constitutes an injury.16
In the usual case, the claimant has either retired or is no longer being exposed to any
injurious work factors prior to the date of the medical examination and, as a result, there is a
clearly defined “date of last exposure.” Where exposure to work factors continues, the date of
injury is the date of relevant medical evaluation, i.e., the date of the medical examination upon
which the extent of permanent impairment has been determined.17
ANALYSIS
The Office accepted that appellant developed subluxations of his spine on April 11, 1996,
bilateral carpal tunnel syndrome on February 3, 1998 and herniated cervical discs at C5-6 and
C6-7 on January 25, 2000. He filed a recurrence of disability claim on May 2, 2001 alleging that
on April 20, 2001 he sustained a recurrence of total disability on that dated due to his bilateral
carpal tunnel syndrome. Appellant received a fixed annual rate of pay, for a position that
provided employment for substantially the whole year preceding the injury. The Office
calculated his pay rate on April 20, 2001 as $769.87 per week based on reports from the
employing establishment. The Office based appellant’s September 30, 2005 schedule awards on
the April 20, 2001 recurrent pay rate. Appellant contended that the Office should have based the
schedule award on his pay rate as of his date of maximum medical improvement, June 7, 2005.
Appellant stopped work on April 20, 2001 due to his bilateral carpal tunnel syndrome.
He returned to work in a suitable work position on June 11, 2005. The Office medical adviser
reviewed the May 2, 2005 report from Dr. Joe Jackson, appellant’s attending physician, on
June 16, 2005 and concluded that appellant had reached maximum medical improvement on
June 7, 2005.
15

Id.

16

Id. at 627.

17

Id.

6

Appellant’s pay rate for schedule award purposes is no more than $769.87, his pay rate at
the time of his April 20, 2001 recurrence of disability. At the time of Dr. Jackson’s May 2, 2005
report and the Office medical adviser’s determination of maximum medical improvement on
June 7, 2005, appellant’s date of last exposure to work factors causing injury was April 20, 2001,
the date he stopped work due to his recurrence of disability. Appellant did not return to work
until June 11, 2005, after the medical examinations. Therefore any possible exposure to further
injurious work factors occurred after the medical evaluations which substantiated the degree of
permanent impairment in his current schedule award. The Office properly calculated appellant’s
pay rate for the purposes of his September 30, 2005 schedule awards for bilateral carpal tunnel
syndrome.
CONCLUSION
The Board finds that the Office properly calculated appellant’s pay rate for the purposes
of his schedule award as $769.87 as appellant has a clearly defined date of last exposure to
injurious work factors of April 20, 2004.
ORDER
IT IS HEREBY ORDERED THAT the May 3, 2006 and September 30, 2005 decisions
of the Office of Workers’ Compensation Programs are affirmed as to appellant’s pay rate.
Issued: February 16, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

